On order of the Court, the motion for reconsideration of this Court's July 6, 2018 order is considered, and it is GRANTED. On reconsideration, we MODIFY our order dated July 6, 2018 so as to REMAND this case to the Wayne Circuit Court for consideration of the defendant's claim that he was denied the effective assistance of trial and appellate counsel with regard to the sufficiency of the evidence of his felon-in-possession of a firearm conviction and that he is therefore entitled to relief from judgment on this conviction, and DENY leave to appeal in all other respects. We do not vacate any part of the order, including the dissenting statement.